COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                  §
  TEXAS DEPARTMENT OF CRIMINAL                                    No. 08-16-00317-CV
  JUSTICE,                                        §
                                                                      Appeal from
                         Appellant,               §
                                                               County Court at Law No. 3
  v.                                              §
                                                                of El Paso County, Texas
  BIBIANA FLORES,                                 §
                                                                (TC # 2015-DCV-0261)
                         Appellee.                §


                                        JUDGMENT

       This Court has considered this cause on the record and concludes that there was error in

the order denying the plea to the jurisdiction. We therefore reverse the judgment of the court

below, in part, and render judgment dismissing the disability discrimination claim. We affirm the

trial court’s denial of the plea to jurisdiction on the retaliation claim. We further order that the

Appellant recover from Appellee all costs, for which let execution issue. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF JUNE, 2018.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.